EASTAUGH, Justice,
with whom COMPTON, Justice, joins, concurring.
I agree with Parts III.A and III.C of the court’s opinion. Although I also agree with the conclusion, found in Part III.B of the court’s opinion, that AS 47.10.010(a)(2)(A) does not provide jurisdiction in this case, I disagree with the court’s Part III.B analysis of the jurisdictional issue.
The court states that
[i]n light of the fact that M.H. is not a child with “no parent, guardian, custodian, or relative earing or willing to care” for her, the superior court’s finding that she is a *759child in need of aid under AS 47.10.010(a)(2)(A) must be vacated pursuant to our decisions in S.A. and D.A. and J.L.F. and K.W.F.[8]
Op. at 757. The court apparently does not disagree with the superior court’s finding that “[R.R.] is currently unable to provide for the physical, emotional, and social needs of her children_” Op. at 755. However, because the court believes that ability is irrelevant to jurisdiction under AS 47.10.010(a)(2)(A), and because R.R. was willing to care for M.H.,9 the court finds that jurisdiction is inappropriate under subsection (A). Op. at 756-757.
I disagree with the court’s analysis because I continue to believe that ability to care is relevant to jurisdiction under subsection (A). See In re S.A. & D.A., 912 P.2d 1235, 1242 (Alaska 1996) (Eastaugh, J., concurring in part and dissenting in part); In re J.L.F. & K.W.F., 912 P.2d 1255, 1266 (Alaska 1996) (Eastaugh, J., concurring in part and dissenting in part). Ability is relevant under AS 47.10.010(a)(2)(A), because that subsection is intended to protect children who do not receive necessary care. The caregiver’s professed willingness to provide care does not alone ensure that the child will receive the necessary care as intended under AS 47.10.010(a)(2)(A).
In this case, despite R.R.’s willingness to care for M.H., R.R. is demonstrably unable to care for the child. The superior court found that “if [R.R.] were to have custody of the children, their opportunity for positive growth would be compromised.” The superi- or court also found that “[R.R.j’s personality disorder is of sufficient magnitude that it interferes with her perceptions of reality and her ability to parent her children and maintain a consistent and stable relationship with them.” Although willing, R.R. is not able to provide necessary care for M.H. This inability defeats the central purpose of AS 47.10.010(a)(2)(A), which addresses the failure to provide care for a child. See SA & DA, 912 P.2d at 1243-44 (Eastaugh, J., eon-curring in part and dissenting in part). Because R.R. is not able to care for M.H., if there were no other eligible caregiver, I would hold that jurisdiction is appropriate under subsection (A).
Nonetheless, I agree that jurisdiction is inappropriate here, because there are relatives who are both willing and able to care for M.H. A “child is not in need of aid if some other eligible person stands ready to deliver that care in the future.” S.A & DA, 912 P.2d at 1244 (Eastaugh, J., concurring in part and dissenting in part). Mary and Eric Heim, R.R.’s sister and brother-in-law, and Margaret Gilbert, R.R.’s mother, are willing and able to care for M.H. The superior court found that they “possess those qualities necessary to care for and nurture” the child, and that they have “indicated a willingness to serve as co-guardians” for her. I consequently agree with the court’s conclusion that it was error to grant jurisdiction under subsection (A).

. The court does suggest that on remand the superior court may consider whether there is CINA jurisdiction under AS 47.10.010(a)(2)(C) or (F). Op. at 757 n. 5.


. The superior court found that “[R.R.] sincerely desires the return of all her children” and that ”[R.R.]'s intentions with regard to her children appear to be well-motivated."